EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with William Brooks on 4/26/22.
The application has been amended as follows: 
1. (Currently Amendment) A display device comprising: a first substrate including a display area and a non-display area; a second substrate disposed on the first substrate; a liquid crystal layer disposed between a first surface of the first substrate and a first surface of the second substrate; a first polarizing plate disposed on a second surface of the first substrate opposing the first surface of the first substrate and having a first end disposed inside a first end of the first substrate; a second polarizing plate disposed on a second surface of the second substrate opposing the first surface of the second substrate and having a first end disposed inside a first end of the second substrate; a first polarizing coating layer overlapping the first end of the first polarizing plate; and a second polarizing coating layer overlapping the first end of the second polarizing plate;wherein a first end of the first polarizing coating layer is disposed in the display area, and a second end of the first polarizing coating layer is aligned with a first end of the first substrate.
Claim 7. (cancelled).

The following is an examiner’s statement of reasons for allowance: Regarding claims 1-6 and 8, 10-15, the prior art of record does not teach a display device comprising: a first substrate including a display area and a non-display area; a second substrate disposed on the first substrate; a liquid crystal layer disposed between a first surface of the first substrate and a first surface of the second substrate; a first polarizing plate disposed on a second surface of the first substrate opposing the first surface of the first substrate and having a first end disposed inside a first end of the first substrate; a second polarizing plate disposed on a second surface of the second substrate opposing the first surface of the second substrate and having a first end disposed inside a first end of the second substrate; a first polarizing coating layer overlapping the first end of the first polarizing plate; and a second polarizing coating layer overlapping the first end of the second polarizing plate. ;wherein a first end of the first polarizing coating layer is disposed in the display area, and a second end of the first polarizing coating layer is aligned with a first end of the first substrate.
Regarding claim 9, the prior art of record does not teach a display device comprising: a first substrate including a display area and a non-display area; a second substrate disposed on the first substrate; a liquid crystal layer disposed between a first surface of the first substrate and a first surface of the second substrate; a first polarizing plate disposed on a second surface of the first substrate opposing the first surface of the first substrate and having a first end disposed inside a first end of the first substrate; a second polarizing plate disposed on a second surface of the second substrate opposing the first surface of the second substrate and having a first end disposed inside a first end of the second substrate; a first polarizing coating layer overlapping the first end of the first polarizing plate; and a second polarizing coating layer overlapping the first end of the second polarizing plate wherein a thickness of the first polarizing plate is greater than a thickness of the first polarizing coating layer.
Regarding claims 16-20, the prior art does not teach  display device comprising: a first substrate including a display area and a non-display area; a second substrate disposed on the first substrate; a liquid crystal layer disposed between a first surface of the first substrate and a first surface of the second substrate; a first polarizing plate disposed on a second surface of the first substrate opposing the first surface of the first substrate and having a first end disposed inside a first end of the first substrate; a second polarizing plate disposed on a second surface of the second substrate opposing the first surface of the second substrate and having a first end disposed inside a first end of the second substrate; a first polarizing coating layer overlapping the first end of the first polarizing plate; and a second polarizing coating layer overlapping the first end of the second polarizing plate; and a light blocking layer disposed in the non-display area.
Sekiguchi as previously cited teaches a display device comprising: a first substrate including a display area and a non-display area; a second substrate disposed on the first substrate; a liquid crystal layer disposed between a first surface of the first substrate and a first surface of the second substrate; a first polarizing plate disposed on a second surface of the first substrate opposing the first surface of the first substrate and having a first end disposed inside a first end of the first substrate; a second polarizing plate disposed on a second surface of the second substrate opposing the first surface of the second substrate and having a first end disposed inside a first end of the second substrate; a first polarizing coating layer overlapping the first end of the first polarizing plate; and a second polarizing coating layer overlapping the first end of the second polarizing plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871